DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered. Claims 1-4 and 6-24 are pending.
Response to Arguments
Applicant’s arguments filed 03/02/2021 with respect to the amendments made to claim 4 have been fully considered and are persuasive. Examiner agrees the amendments made to claim 4 overcome the new matter rejection of claim 4. Therefore, the 112(pre-AIA ) first paragraph rejection of claim 4 has been withdrawn. 
Applicant’s arguments filed 03/02/2021 with respect to the 103 rejection of claims 1-11 and 15-20 by Garrison and Velling have been fully considered and are persuasive. Examiner agrees the combination of Garrison and Velling fails to disclose the prosthetic heart valve is configured to be deployed and securely anchored inside the plurality of low-profile stents when deployed into the annulus, the deployed plurality of low-profile stents being configured to house the prosthetic valve as required by amended claim 1. Velling teaches a plurality of low-profile stents configured to be sequentially delivered 
There are no arguments with respect to the double patenting rejection. Therefore, the rejection is still deemed proper and has been maintained below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Although the specification describes a delivery catheter with a French size as narrow as 6 French, as wide as 24 French, or anywhere in between, the specification fails to describe sizes narrower than 6 French. Therefore, the specification should be amended to include a diameter of “less than 18 French,” “not more than 12 French,” and “not more than 8 French” as recited in claims 12-14 since all the claimed limitations include sizes narrower than the disclosed 6 French. Furthermore, although the specification describes the plurality of low-profile stents fabricated from a high strength composite material, the specification fails to describe the TV also being fabricated from a high strength composite material as recited in claim 15. Therefore, the specification should be amended to include that the TV may also be fabricated from a high strength composite material as recited in claim 15. It is noted that although claims 12-15 were newly added with the amendment filed 10/24/18, the limitations therein are .
 Claim Objections
Claims 1, 2, 4, 6-12, and claim 15 are objected to because of the following informalities: typographical errors. 
Line 10 of claim 1 should read “the annulus of the native heart valve.”
Line 2 of claim 2 should read “each low-profile stent of the plurality of low-profile stents.” 
Line 5 of claim 2 should read “the plurality of native leaflets of the native heart valve.”
Line 2 of claim 4 should read “wherein each individual low-profile stent of the plurality of low-profile stents.”
Claim 6 should read “wherein each low-profile stent of the plurality of low-profile stents has a 
Claim 7 should read “wherein each low-profile stent of the plurality of low-profile stents has a 
Line 2 of claims 8-12 should read “at least one low-profile stent of the plurality of low-profile stents.”
Line 1 of claim 15 should read “wherein the 
Appropriate corrections are required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,480,564. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the patent claims. Specifically, the patent claims also recite a prosthetic heart valve having one or more prosthetic leaflets, a temporary valve (TV) including a central delivery catheter and an occluder, a plurality of low-profile stents configured to house and securely anchor the prosthetic valve securely therein, wherein each individual low-profile stent of the plurality of low-profile stents alone has a radial strength insufficient to fully open the plurality of native leaflets and the plurality of low-profile stents together has a total radial 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        March 15, 2021